EXHIBIT 10.4
Confidential
Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the
information subject to the confidentiality request. Omissions are designated as
[***]. A complete version of this
exhibit has been filed separately with the Securities and Exchange Commission.
CONFIDENTIAL SEVERANCE AND GENERAL RELEASE AGREEMENT
     THIS CONFIDENTIAL SEVERANCE AND GENERAL RELEASE AGREEMENT (this
“Agreement”) is entered into as of the last date set forth on the signature page
hereto, and is made effective as of May 21, 2011 (the “Effective Date”), by and
between Anil Mankar (“Employee”) and Mindspeed Technologies, Inc., a Delaware
corporation (“Mindspeed”).
RECITALS
     WHEREAS, Employee is currently employed by Mindspeed as Senior Vice
President Very Large Scale Integration (“VLSI”), under an Employment Agreement
dated August 20, 2008;
     WHEREAS, Employee and Mindspeed wish to arrange for Employee’s separation
from employment with Mindspeed on mutually agreeable terms and conditions as set
forth in this Agreement;
     ACCORDINGLY, the parties agree as follows:
     1. Termination. Employee will cease active full-time employment with
Mindspeed on the Effective Date. Employee shall be available as reasonably
necessary to respond and assist with various VLSI transition activities
throughout the Salary Continuation Period (as defined in Paragraph 3 below) and
the Unpaid LOA Period (as defined in Paragraph 3 below). Effective immediately
upon the close of business on the Termination Date (as defined in Paragraph 4
below), Employee and Mindspeed will terminate their employment relationship
altogether. Employee and Mindspeed expressly acknowledge and agree that,
although the termination of Employee’s employment will not take ultimate effect
until the Termination Date, the final decision to terminate such employment has
already been made and communicated as of the date of execution of this
Agreement. Employee acknowledges and agrees that he has no expectation of active
employment with Mindspeed beyond the Effective Date, or of any employment
relationship with Mindspeed beyond the Termination Date.
     2. Resignation. As of the Effective Date, Employee hereby resigns his
position as an officer of Mindspeed

 



--------------------------------------------------------------------------------



 



     3. Settlement Sum. In consideration of Employee’s representations and
releases in this Agreement, Mindspeed will provide Employee with salary
continuation pay at Employee’s current salary level of $9,490.38 bi-weekly (less
applicable withholdings) for twelve (12) weeks beginning on May 21, 2011, and
continuing through August 14, 2011 (the “Salary Continuation Period”). You are
also given the option to one-half Employee’s current salary level, equal to
$4,745.19 per week (less applicable withholdings) payable over Twenty-four
(24) weeks beginning on May 21, 2011, and continuing through November 24,, 2011
(the “Salary Continuation Period”). The salary continuation payments will be
made in accordance with Mindspeed’s bi-weekly payroll schedule. At the end of
the Salary Continuation Period, Employee’s final salary continuation check will
be paid along with all accrued, unused vacation, unless Employee opts to extend
the Salary Continuation Period by applying unused accrued vacation. Employee
will not accrue additional vacation hours after the Effective Date. During the
Salary Continuation Period, Mindspeed will continue to (a) pay the premiums for
Employee’s coverage under benefit plans in which Employee is enrolled as of the
Effective Date, including Mindspeed’s group medical, dental and vision insurance
plans, which coverage may be provided under COBRA at Mindspeed’s election,
subject to Employee’s payment of any employee contributions that would have
applied if Employee had remained an officer of Mindspeed; and (b) pay the costs
of Employee’s annual executive physical examination, health club membership and
one airline club, to the same extent as if Employee had remained an officer of
Mindspeed during such period. Employee’s coverage under Mindspeed’s life,
long-term disability, group personal excess liability and any supplemental
insurance plans and Employee’s participation in Mindspeed’s 401(k) plan end on
the Effective Date. Additionally, Mindspeed will provide Employee with
outplacement assistance for a period of six (6) months following the Effective
Date at Mindspeed’s expense through Right Management Consultants, or a similar
firm, at the selected firm’s office location. The foregoing payments and
benefits will be referred to collectively as the “Settlement Sum,” and the
parties hereto agree that the Settlement Sum provides Employee with full
recompense for any and all claims for lost or unpaid wages, benefits, damages,
interest and any other claim related to Employee’s employment or to the
separation of such employment.
     4. Stock Plans. Upon the termination of Employee’s employment from
Mindspeed at the close of business on the last day of the Salary Continuation
Period (the “Termination Date”), all stock options for Mindspeed stock that have
been granted to Employee under any of Mindspeed’s stock plans and which are not
vested as of the Termination Date, shall immediately expire and shall not be
exercisable under any circumstances. Any such options that are vested as of the
Termination Date shall be exercisable for the period of time specified in the
terms of the option following the Termination Date and shall expire and shall
not be exercisable at the end of such period if they are not exercised within
such period. All unearned restricted stock as of the Termination Date, together
with any dividends thereon, shall be forfeited, and Employee shall have no
further rights of any kind or nature with respect thereto. Employee’s Mindspeed
stock option and restricted stock awards outstanding as of the Effective Date
are detailed in the attached Schedule A.

 



--------------------------------------------------------------------------------



 



Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the
information subject to the confidentiality request. Omissions are designated as
[***]. A complete version of this
exhibit has been filed separately with the Securities and Exchange Commission.
     5. No Section 16 Reporting. Employee understands and agrees that, as of the
Effective Date, Employee shall no longer be a Section 16 officer of Mindspeed
and all such reporting by Mindspeed on Employee’s behalf shall cease.
     6. Mindspeed Proprietary Information. Employee represents, understands and
agrees that he is subject to that certain Employment Agreement, dated August 20,
2008, regarding Mindspeed’s proprietary information, which he executed in
connection with his employment with Mindspeed, and that the provisions which
survive his employment are enforceable and remain in full force and effect.
Employee represents, as a material inducement to Mindspeed to enter into this
Agreement, that he has not and will not disclose, use or misappropriate any
confidential, proprietary or trade secret information of Mindspeed to the press,
customers, analysts, investors or competitors. This representation includes, but
is not limited to, product roadmaps, customer lists, design wins and employee
lists. Mindspeed acknowledges that Employee’s employment with any of its
competitors, in and of itself, will not constitute disclosure. Mindspeed further
acknowledges that the act of meeting with a Mindspeed customer, in and of
itself, will not constitute disclosure, use or misappropriation of Mindspeed
proprietary information.
     7. Termination of Agreement. Employee’s change of control Employment
Agreement, if any, by and between Mindspeed and Employee, shall be terminated,
and no longer in effect as of the Effective Date.
     8. Non-Compete. During the Salary Continuation Period and, Employee agrees
not to perform services for a division or unit of one of the following companies
directly competing with Mindspeed:
[***]
[***]
[***]
In the event of Employee’s breach of this Paragraph 8, in addition to any other
remedy available by law, Mindspeed may immediately terminate Employee’s
employment for cause, and Employee shall forfeit any unpaid remainder of the
Settlement Sum. During the Salary Continuation Period, Employee shall be
permitted to perform services for one of the foregoing companies in portions of
their operations that do not directly involve WAN markets and technologies,
including a Chief Executive Officer, Chief Operating Officer, or “Group”
executive role with responsibility for multiple business units, provided that
Employee complies with his obligations under this Paragraph 8.

 



--------------------------------------------------------------------------------



 



     9. Non-Solicit. Employee acknowledges that, because of his position at
Mindspeed, he has access to Mindspeed’s business strategies, information
regarding customers and employees, and other valuable proprietary information
and trade secrets, and that misuse or disclosure of such proprietary information
and trade secrets would be extremely difficult to detect or prove. Accordingly,
Employee agrees that the following restrictions are necessary to protect
Mindspeed’s trade secrets. Employee agrees that, during the Salary Continuation
Period, the Unpaid LOA and for a period of twelve (12) months after the
Termination Date, Employee shall not directly or indirectly solicit, induce,
recruit or encourage any person employed by Mindspeed to terminate his or her
employment.
     10. No Further Claims. Employee agrees that he is not entitled to receive,
and will not claim, any additional right, benefit, payment or compensation,
including but not limited to, any claim for wages, benefits, damages, interest,
attorneys fees and costs, other than what is expressly set forth in Paragraph 3
above, and hereby expressly waives any right to additional rights, benefits,
payments or compensation. Employee further acknowledges that Mindspeed makes
this Agreement without any admission of liability, and agrees, to the extent
permissible by law, that he will not defame, disparage or make false or
deceptive allegations against Mindspeed, whether to the press, employees,
customers, investors or otherwise. Any breach by Employee of this Paragraph 10
shall constitute cause for termination, and Employee agrees that his employment
shall be terminated immediately upon such breach. In the case of such
termination, Employee shall not receive any unpaid remainder of the Settlement
Sum (including the benefits described as part of the Settlement Sum in
Paragraph 3 above). Such termination shall also be the equivalent of the
“Termination Date” for purposes of Paragraph 4 above. For their part, the
specific Mindspeed executives aware of this Agreement, Raouf Y. Halim and
Allison K. Garcia, agree not to defame, disparage or make false or deceptive
allegations against Employee, whether to the press, employees, customers,
investors or otherwise, or furthermore to knowingly allow other Mindspeed
employees to defame or disparage Employee. Employee should direct all
prospective employment inquiries or requests for employment references to either
Mr. Halim or Ms. Garcia.
     11. Release. In exchange for the Settlement Sum, Employee agrees to, and by
signing this Agreement does, waive and release all claims (known and unknown)
which he might otherwise have had against Mindspeed and each of its past and
present employees, officers, directors, agents, representatives, attorneys,
insurers, related entities, assigns, successors, and predecessors of Mindspeed,
and all persons acting by, through, under or in concert with any of them
(collectively, the “Releasees”), from any and all charges, complaints, claims,
liabilities, obligations, promises, agreements, controversies, damages, actions,
causes of action, suits, rights, demands, costs, losses, debts and expenses
(including back wages, and attorneys’ fees and costs actually incurred) of any
nature whatsoever, known or unknown, suspected or unsuspected, including, but
not limited to, rights arising out of alleged violations of any contract,
express or implied (including but not limited to any contract of employment,
partnership, independent contractor, fiduciary, special or confidential
relationship); any covenant of good faith and fair

 



--------------------------------------------------------------------------------



 



dealing (express or implied); any tort, including fraud and deceit, negligent
misrepresentation, promise without intent to perform, conversion, breach of
fiduciary duty, defamation, libel, slander, invasion of privacy, negligence,
intentional or negligent infliction of emotional distress, malicious
prosecution, abuse of process, intentional or negligent interference with
prospective economic advantage and conspiracy; any “wrongful discharge” and
“constructive discharge” claims; any claims relating to any breach of public
policy; any violations or breaches of corporate by-laws; any legal restrictions
on Mindspeed’s right to terminate employees or take other employment actions; or
any federal, state, local, municipal or other governmental statute, regulation
or ordinance, including, without limitation, Title VII of the Civil Rights Act
of 1964, the California Fair Employment and Housing Act, the Americans with
Disabilities Act, and the Age Discrimination in Employment Act (collectively
“Claim” or “Claims”) arising prior to the execution of this Agreement. This
Agreement does not waive (and the definition of “Claims” does not include)
claims for workers’ compensation or unemployment insurance, claims for
reimbursement under Labor Code Section 2802 or claims that may not be waived as
a matter of state or federal law. In addition, this Agreement does not limit
Employee’s right to file a charge or complaint with any state or federal agency
or to participate or cooperate in such a matter, although Employee waives and
relinquishes all rights to any monetary relief related to any such matter.
     12. Waiver. Employee expressly waives and relinquishes all rights and
benefits afforded by Section 1542 of the Civil Code of the State of California,
and does so understanding and acknowledging the significance of such specific
waiver of Section 1542. Section 1542 of the Civil Code of the State of
California states as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of all Releasees,
Employee expressly acknowledges that this Agreement is intended to include in
its effect, without limitation, all Claims which Employee does not know or
suspect to exist in his favor against the Releasees, or any of them, at the time
of execution hereof, and that this Agreement contemplates the extinguishment of
any such Claim or Claims. If Employee hereafter institutes any legal action
against the Releasees, and each of them (except to enforce the specific
provisions of this Agreement or for any future cause of action unrelated to
Employee’s employment with Mindspeed or its predecessor companies), Mindspeed
shall be entitled to payment from Employee of all costs, expenses and attorney’s
fees incurred as a result of such legal action.

5



--------------------------------------------------------------------------------



 



     13. No Other Promises. This Agreement contains all of the terms, promises,
representations and understandings made between the parties. Employee agrees
that no promises, representations or inducements have been made to him which
caused him to sign this Agreement other than those which are expressly set forth
above herein.
     14. Confidentiality. Employee represents and agrees that, with the
exception of any civil judicial action where disclosure of this Agreement is
ordered by the court, or where disclosure is compelled by law or government
audit, he has and will keep the nature, terms and existence of this Agreement
and the Settlement Sum strictly confidential, and that he has not and will not
disclose, discuss or reveal any information concerning the nature, terms and
existence of this Agreement and the Settlement Sum to any other person, entity
or organization, except that Employee may disclose this information to his legal
counsel, spouse and professional accountant. Employee is to advise Mindspeed of
any request or demand for disclosure in any civil judicial action immediately
upon learning of it so Mindspeed will be afforded a full opportunity to
intervene, to object and to take any other action necessary to protect the
confidentiality of this Agreement and the Settlement Sum. Employee acknowledges
and agrees that Mindspeed is permitted to disclose this Agreement and the
Settlement Sum in order to comply with any Securities and Exchange Commission or
stock exchange disclosure requirements.
     15. Representations. Employee acknowledges that he has been advised to
carefully consider all of the provisions in this Agreement before signing it.
Employee represents, acknowledges and agrees that he has fully discussed all
aspects of this Agreement with his attorneys to the full extent he so desired;
that Employee has carefully read and fully understands all of the provisions of
this Agreement; that Employee has taken as much time as he needs for full
consideration of this Agreement; that Employee fully understands that this
Agreement releases all of his claims, both known and unknown, against the
Releasees; that Employee is voluntarily entering into this Agreement; and that
Employee has the capacity to enter into this Agreement.
     16. Age Discrimination. Employee understands that he has a period of
twenty-one (21) days to review and consider his release of his claims of age
discrimination under the Age Discrimination in Employment Act (“ADEA”) before
signing this Agreement. Employee further understands that he may use as much or
as little of this twenty-one (21) day period as he wishes to prior to signing
this Agreement. Employee also understands that after he signs this Agreement he
is given seven (7) days within which to revoke the portion of this Agreement
releasing his claims under the ADEA and Mindspeed encourages Employee to seek
the advice of counsel concerning his revocation rights. Such revocation, to be
valid, must be in writing and received by Mindspeed within the seven (7) day
revocation period.

6



--------------------------------------------------------------------------------



 



     17. No Other Representations. Employee represents and acknowledges that in
executing this Agreement, he does not rely and has not relied upon any
representation or statement not set forth in this Agreement made by Mindspeed,
the Releasees, or by any of their agents, representatives or attorneys with
regard to the subject matter, basis or effect of this Agreement.
     18. No Admission of Liability. This Agreement shall not in any way be
construed as an admission by Mindspeed that it has acted wrongfully with respect
to Employee or any other person, or that Employee or any other person has any
rights whatsoever against Mindspeed. Mindspeed specifically disclaims any
liability to or wrongful acts against Employee or any other person, on the part
of itself, its agents or its employees, past or present.
     19. Compliance with Laws. Employee represents that he has fulfilled his
ethical, legal and professional responsibilities to Mindspeed, that he has not
at any time known or been complicit in any financial reporting certification or
board action taken in anything other than the best interest of Mindspeed
stockholders, and that he is not aware of any liabilities, obligations,
noncompliance with legal requirements (including, but not limited to,
noncompliance with The Sarbanes-Oxley Act or any applicable securities
regulations) or exposure of any kind on the part of Mindspeed that he has not,
as of the date of this Agreement, brought to the attention of Mindspeed.
     20. Severability. The provisions of this Agreement are severable, and if
any part of it is found to be unenforceable, the other sections shall remain
fully valid and enforceable. This Agreement shall survive the termination of any
arrangements contained herein.
     21. Governing Law. This Agreement is made and entered into in the State of
California, and shall in all respects be interpreted, enforced and governed by
and under the laws of the State of California.
     22. Entire Agreement. This Agreement sets forth the entire agreement
between the parties hereto, and fully supersedes any and all prior agreements or
understandings between the parties hereto pertaining to the subject matter of
this Agreement. This Agreement may not be modified, waived, rescinded or amended
in any manner, except by a writing executed by all parties to this Agreement
which clearly and specifically modifies, waives, rescinds or amends this
Agreement. This Agreement is intended to comply with the provisions of Internal
Revenue Code Section 409A (“Code Section 409A”) and, accordingly, the parties
agree to amend this Agreement in good faith to the extent necessary to make this
Agreement comply with Code Section 409A; provided, however, that Mindspeed makes
no representation that the

7



--------------------------------------------------------------------------------



 



amounts payable under this Agreement will comply with Code Section 409A and
makes no undertaking to prevent Code Section 409A from applying to the amounts
payable under this Agreement or to mitigate its effects on any payments made
under this Agreement.
     23. Successors and Assigns. This Agreement shall be binding upon Employee
and Mindspeed and upon their respective heirs, administrators, representatives,
executors, successors and assigns, and shall inure to the benefit of Employee
and Mindspeed and the other Releasees and their related entities.
     24. No Assignment of Claims. Employee represents and warrants that he has
not heretofore assigned or otherwise transferred or subrogated, or purported to
assign, transfer or subrogate, to any person or entity, any Claim or portion
thereof, or interest therein he may have against the Releasees, and he agrees to
indemnify, defend and hold the Releasees harmless from and against any and all
liability, loss, demands, claims, damages, costs, expenses or attorneys’ fees
incurred by the Releasees as the result of any person or entity asserting any
such right, assignment, transfer or subrogation.
     25. Execution in Counterparts. This Agreement may be executed in one or
more counterparts, any one of which shall be deemed to be the original even if
the others are not produced.
     26. Joint Preparation of this Agreement. Each party has had the opportunity
to revise, comment upon and redraft this Agreement. Accordingly, it is agreed
that no rule of construction shall apply against any party or in favor of any
party. This Agreement shall be construed as if the parties jointly prepared this
Agreement, and any uncertainty or ambiguity shall not be interpreted against any
one party and in favor of the other.
     27. Further Actions. The parties hereto, without further consideration,
shall execute and deliver such other documents and take such other actions as
may be necessary to achieve the objectives of this Agreement. Employee further
agrees to cooperate fully in the transition of matters under his responsibility,
and to make himself reasonably available, as necessary, to answer questions or
assist in such transitions.
     PLEASE READ CAREFULLY. THIS CONFIDENTIAL SEVERANCE AND GENERAL RELEASE
AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.
[Remainder of page intentionally left blank.]

8



--------------------------------------------------------------------------------



 



                Dated: May 20, 2011  By:   /s/ Anil Mankar         Anil Mankar 
      Senior Vice President, VLSI        MINDSPEED TECHNOLOGIES, INC.
    Dated: May 25, 2011  /s/ Allison K. Garcia       Allison K. Garcia      SVP,
Human Resources     

9



--------------------------------------------------------------------------------



 



SCHEDULE A
(Attached hereto)

10



--------------------------------------------------------------------------------



 



(FULL PAGE) [a57966a5796613.gif]

Optionee Detail Report05/04/2011MINDSPEED TECHNOLOGIES, INC.(MSPD) All
Participants Alphabetically (Active & Inactive) Participant Name Participant !D
# / Employee ID # / Employee Status / Location Code / Locale / Division /
Section 16B / Insider / Term Code / Term Date Product Type / Grant Type / Plan
ID I Plan Name / Client Grant ID/ Product IDGrantExpiry Options GrantOptions
Shares Date DateGranted Price Outstanding Exercisable ExerciseOptions
ExerciseDate — Type Exercised PriceVesting Shares Date Vested CancelShares Date
— Type Cancelled MANKAR, ANIL S 466756932 / 600681 / Active / 645 / Domestic / /
Section 16: Yes / insider: Yes / / SO / NQ / MSPOP / MINDSPEED STOCK OPTION PL /
0000007557 / 2003-14 12/06/1995 12/06/2005 107$7,2235 $109.840 0 SO / NQ / MSPOP
/ MINDSPEED STOCK OPTION PL / 0000007558 / 2003-14 12/09/1996 12/09/2006 291
$9.12 $-0 0SO / NQ / MSPOP / MINDSPEED STOCK OPTION PL / 0000007559 / 2003-14
12/05/1997 12/05/2007 1,063 $8.5125 $- 0 0 SO / NQ / MSPOP / MINDSPEED STOCK
OPTION PL / 0000007560 / 2003-21 01/04/1999 01/04/2009 2,817 $9.473$-0 0
01/04/2009- C2,817Fidelity Stock Plan Services LLC Page 1 of 12

 



--------------------------------------------------------------------------------



 



(FULL PAGE) [a57966a5796614.gif]

Optionee Detail Report05/04/2011MINDSPEED TECHNOLOGIES, INC.(MSPD) All
Participants Alphabetically (Active & Inactive) Participant Name Participant !D
# / Employee ID # / Employee Status / Location Code / Locale / Division /
Section 16B / Insider / Term Code / Term Date Product Type / Grant Type / Plan
ID I Plan Name / Client Grant ID/ Product IDGrantExpiry Options GrantOptions
Shares Date DateGranted Price Outstanding Exercisable ExerciseOptions
ExerciseDate — Type Exercised PriceVesting Shares Date Vested CancelShares Date
— Type Cancelled MANKAR, ANIL S466756932 / 600681 / Active / 645 / Domestic / /
Section 16: Yes / Insider Yes / / SO / NQ / MSPOP / MINDSPEED STOCK OPTION PL /
0000007561 / 2003-21 01/04/1999 01/03/2009 543 $9.473 0 0- — SO / NQ / MSPOP /
MINDSPEED STOCK OPTION PL / 0000031132 / 2003-21 10/27/2000 08/23/2009 425
$22.0295 0 0 05/15/2009- C 425 — — - SO / NQ / MSPOP / MINDSPEED STOCK OPTION PL
/ 0000032043 / 2003-27 01/02/2001 01/02/2009 358 $12.9030 0 01/02/2009- F 89
01/02/2009- C 90 01/02/2009- C 90 01/02/2009 -C89 — Fidelity Stock Plan Services
LLC Page 2 of 12

 



--------------------------------------------------------------------------------



 



(FULL PAGE) [a57966a5796615.gif]

Optionee Detail Report05/04/2011MINDSPEED TECHNOLOGIES, INC.(MSPD) All
Participants Alphabetically (Active & Inactive) Participant Name Participant !D
# / Employee ID # / Employee Status / Location Code / Locale / Division /
Section 16B / Insider / Term Code / Term Date Product Type / Grant Type / Plan
ID I Plan Name / Client Grant ID/ Product IDGrantExpiry Options GrantOptions
Shares Date DateGranted Price Outstanding Exercisable ExerciseOptions
ExerciseDate — Type Exercised PriceVesting Shares Date Vested CancelShares Date
— Type Cancelled MANKAR, ANIL S Dale — TypeCancelled 466756932 / 600681 / Active
/ 645 / Domestic / / Section 16: Yes / Insider: Yes / / SO / NQ / MSPOP /
MINDSPEED STOCK OPTION PL / 0000034839 / 2003-27 03/30/200103/30/20091,787$9.001
00 SO / NQ / MSPOP / MINDSPEED STOCK OPTION PL / 0000015392 / 2003-2703/30/2009
— c 1,78704/03/200208/23/20091,430$11.793 00 05/15/2009 — c 1,430 SO / NQ /
MSPOP / MINDSPEED STOCK OPTION PL / 0000021795 /
2003-2704/03/200208/23/20091,609$11.793 00 05/15/2009 — c 1,609 — — — -Fidelity
Stock Plan Services LLC Page 3 of 12

 



--------------------------------------------------------------------------------



 



(FULL PAGE) [a57966a5796616.gif]

Optionee Detail Report05/04/2011MINDSPEED TECHNOLOGIES, INC.(MSPD) All
Participants Alphabetically (Active & Inactive) Participant Name Participant !D
# / Employee ID # / Employee Status / Location Code / Locale / Division /
Section 16B / Insider / Term Code / Term Date Product Type / Grant Type / Plan
ID I Plan Name / Client Grant ID/ Product IDGrantExpiry Options GrantOptions
Shares Date DateGranted Price Outstanding Exercisable ExerciseOptions
ExerciseDate — Type Exercised PriceVesting Shares Date Vested CancelShares Date
— Type Cancelled MANKAR, AN:LS 466756932 / 600681 / Active / 645 / Domestic / /
Section 16: Yes / Insider: Yes / /SO / NQ / MSPOP / MINDSPEED STOCK OPTION PL /
25842998 / 2003-27 11/04/200208/23/2009 2,860$4848 0 0 05/15/2009- F 715
05/15/2009- F 715 05/15/2009- F 715 05/15/2009- F 715 — Fidelity Stock Plan
Services LLC Page 4 of 12

 



--------------------------------------------------------------------------------



 



(FULL PAGE) [a57966a5796617.gif]

Optionee Detail Report05/04/2011MINDSPEED TECHNOLOGIES, INC.(MSPD) All
Participants Alphabetically (Active & Inactive) Participant Name Participant !D
# / Employee ID # / Employee Status / Location Code / Locale / Division /
Section 16B / Insider / Term Code / Term Date Product Type / Grant Type / Plan
ID I Plan Name / Client Grant ID/ Product IDGrantExpiry Options GrantOptions
Shares Date DateGranted Price Outstanding Exercisable ExerciseOptions
ExerciseDate — Type Exercised PriceVesting Shares Date Vested CancelShares Date
— Type CancelledDate • Type Cancelled- MANKAR, ANIL S 466756932 / 600681 /
Active / 645 / Domestic / / Section 16: Yes / Insider: Yes / /SO / NQ / MSPOP /
MINDSPEED STOCK OPTION PL / 0825200000001 / 2003LT-70 08/29/200808/29/2016
20,000 $3,65 14,834 8,167 02/14/2011-S2,500 $8.1516 05/30/2011 417
05/12/2010-S2,250 $10.0006/30/2011 416 05/12/2010-S416 $10.0007/30/2011
41708/30/2011 41709/30/201 141610/30/2011 41711/30/2011 417 -12/30/2011 416
01/30/2012 417 (02/29/2012 4I7 -03/30/2012 41604/30/2012 41705/30/2012
41706/30/2012 41607/30/2012 41708/30/2012 417 Fidelity StockPlan ServicesLLC
Pago 5 of12

 



--------------------------------------------------------------------------------



 



(FULL PAGE) [a57966a5796618.gif]

Optionee Detail Report 05/04/2011 MINDSPEED TECHNOLOGIES, INC. (MSPD) All
Participants Alphabetically (Active & Inactive) Participant NameParticipant ID #
I Employee ID # / Employee Status / Location Code / Locale / Division /
Section 16B / Insider / Term Code / Term Date Product Type / Grant Type / Plan
ID / Plan Name / Client Grant ID/ Product ID Grant Expiry Options Grant Options
SharesDate Date Granted Price OutstandingExercisable            Exercise Options
Exercise Date — Type ExercisedPrice Vesting Shares• Date Vested’ — -
-CancelSharesDate — Type Cancelled MANKAR, ANIL S466756932 / 600681 / Active /
645 / Domestic / / Section 16: Yes / Insider: Yes / /SO / NQ / MSPOP / MINDSPEED
STOCK OPTION PL / 0325200000001 / 2003LT-7008/30/2008 08/30/2016 0 $3.65 00 — —
SO / NQ / MSPOP / MINDSPEED STOCK OPTION PL / 091 5400000175 /
2003LT-7004/30/2009 04/30/2017 35,000 $2.12 29,166 17,498- 02/14/2011 — S 5,834
$8.13267/30/2011 2,917110/30/2011 2,916 — 31/30/2012 2.917 — 04/30/2012 2,918
-SO / NQ / MSPOP / MINDSPEED STOCK OPTION PL / 0915300000399 / 2003-2105/15/2009
08/23/2009 56$1.70 0008/23/2009 — C56 -Fidelity Stock Plan Services LLC Page 6
of 12

 



--------------------------------------------------------------------------------



 



(FULL PAGE) [a57966a5796619.gif]

Optionee Detail Report 05/04/2011 MINDSPEED TECHNOLOGIES, INC. (MSPD)All
Participants Alphabetically (Active & Inactive)Participant Name Participant ID #
/ Employee ID # / Employee Status / Location Code / Locale / Division /
Section 16B / Insider / Term Code / Term Date Product Type / Grant Type / Plan
ID / Plan Name / Client Grant ID/ Product ID GrantExpiryOptions
GrantOptionsShares DateDate Granted PriceOutstandingExercisable — — Exercise
Options Exercise Date — Type Exercised Price Vesting Shares DateVested — Cancel
Shares Date — Type Cancelled MANKAR, ANIL S466756932 / 600681 / Active / 645 /
Domestic / / Section 16: Yes / Insider: Yes / /SO / NQ / MSPOP / MINDSPEED STOCK
OPTION PL / 0915300000400 / 2003-27 05/15/200908/23/2009408 $1.70 0 0 08/23/2009
.C408- SO / NQ / MSPOP / MINDSPEED STOCK OPTION PL / 0915300000401 / 2003-27
05/15/200908/23/2009459 $1.70 0 0 08/23/2009 -C459 - — - SO / NO / MSPOP /
MINDSPEED STOCK OPTION PL / 0915300000402 / 2003-27 05/15/200908/23/2009 1,040
$1.70 0 0 08/23/2009 -C 1,040 — Fidelity Stock Plan Services LLC Page 7 of 12

 



--------------------------------------------------------------------------------



 



(FULL PAGE) [a57966a5796620.gif]

Optionee Detail Report 05/04/2011 MINDSPEED TECHNOLOGIES, INC. (MSPD)Ail
Participants Alphabetically (Active & Inactive)Participant Name Participant ID #
/ Employee ID # / Employee Status / Location Code / Locale / Division /
Section 16B / Insider / Term Code / Term Date Product Type / Grant Type / Plan
ID / Plan Name / Client Grant ID/ Product ID Grant Expiry OptionsGrant Options
Shares Date Date GrantedPrice OutstandingExercisable— Exercise 0 ptions
ExerciseDate — Type Ex ercised Price — Vesting Shares Date Vested — Cancel
Shares Date — Type Cancelled MANKAR, ANIL S466756932 / 600681 / Active / 645 /
Domestic / / Section 16: Yes / Insider: Yes / /SO / NQ / MSPOP / MINDSPEED STOCK
OPTION PL / 0934800000010 / 2003LT-7011/20/2009 11/20/2017 20,000 $4.3513,334
1,66702/14/2011 — S6,666$8,106205/20/2011 1,667 08/20/2011 1,6665,000 11/20/2011
1,667 — 02/20/2012 1,667 — 05/20/2012 1,666 08/20/2012 1,667 11/20/2012 1,667 —
Fidelity Stock Plan Services LLC Page 8 of 12

 



--------------------------------------------------------------------------------



 



(FULL PAGE) [a57966a5796621.gif]

Optionee Detail Report05/04/2011 MINDSPEED TECHNOLOGIES, INC. (MSPD) All
Participants Alphabetically (Active & inactive)Participant Name Participant ID #
/ Employee ID # / Employee Status / Location Code / Locale / Division /
Section 16B / Insider / Term Code / Term Date — Product Type / Grant Type / Plan
ID / Plan Name / Client Grant ID/ Product ID GrantExpiryOptions GrantOptions
Shares .. DateDate Granted PriceOutstandingExercisable- — - Exercise Options
Exercise Date — Type Exercised Price — - VestingShares DateVestedCancelShares
Date — Type Cancelled- MANKAR, ANIL S 466756932 / 600681 / Active / 645 /
Domestic / / Section 16: Yes / Insider: Yes / / SO / NQ / MSPOP / MINDSPEED
STOCK OPTION PL / 1032000000186 / 2003LT-70 11/05/2010 11/05/2018
10,000$6.4010,000 0 11/05/20113,333— 12/05/2011277- 01/05/2012278. 02/05/2012278
. 03/05/2012 278 04/05/2012 277 05/05/2012 278 06/05/2012 278 07/05/2012 278
OS/05/2012 278 09/05/2012 277 10/05/2012 278 11/05/2012 278 12/05/2012 278
01/05/2013 278 02/05/2013 277 03/05/2013 278 04/05/2013 278 05/05/2013 278
06/05/2013 278 07/05/2013 277Fidelity StockPlan ServicesLLC Page 9 of 12

 



--------------------------------------------------------------------------------



 



(FULL PAGE) [a57966a5796622.gif]

Optionee Detail Report05/04/2011 MINDSPEED TECHNOLOGIES, INC. (MSPD) All
Participants Alphabetically (Active & Inactive)Participant Name Participant ID
#/ Employee ID #/ Employee Status /Location Code/ Locale / Division /Section 16B
/ Insider / Term Code /Term Date Product Type / Grant Type / Plan ID / Plan Name
/ Client Grant ID/ Product ID GrantExpiry Options GrantOptions SharesDate
DateGranted PriceOutstanding Exercisable — -Exercise Options Exercise Date —
Type Exercised PriceVestingShares . DateVested- CancelSharesDate — Type
CancelledMANKAR, ANIL S466756932 / 600681 / Active / 645 / Domestic / /
Section 16: Yes / Insider: Yes / /
08/05/201327809/05/201327810/05/201327811/05/2013278 RA / RSA / MSPRS /
MINDSPEED RESTRICTED STK / 0825200000002 / 2003RS-74 08/29/2008 10,000 $0.000 0
— -RA / RSA / MSPRS / MINDSPEED RESTRICTED STK / 0825200000002 / 2003RS-74
08/30/20080$0.000 0 -RA / RSA / MSPRS / MINDSPEED RESTRICTED STK / 0932700000008
/ 2003RS-74 11/20/2009 06/06/2079 10,000 $0.000 0 Fidelity Stock Plan Services
LLC Page 10 of 12

 



--------------------------------------------------------------------------------



 



(FULL PAGE) [a57966a5796623.gif]

Optionee Detail Report 05/04/2011 MINDSPEED TECHNOLOGIES, INC. (MSPD) All
Participants Alphabetically (Active & Inactive)Participant NameParticipant !D #
/ Employee ID # / Employee Status / Location Code / Locale / Division /
Section 16B / Insider / Term Code / Term Date Product Type / Grant Type / Plan
ID / Plan Name / Client Grant ID/ Product IDGrant Expiry Options Grant Options
Shares•Date Date Granted Price Outstanding Exercisable- — Exercise Options
Exercise Date — Type ExercisedPrice ‘ Vesting SharesDate Vested- CancelShares
Date — Type Cancelled-MANKAR, ANIL S466756932 / 6006S1 / Active / 645 / Domestic
/ / Section 16: Yes / Insider: Yes / /RA / RSA / MSPRS / MINDSPEED RESTRICTED
STK / 1032000000289 / 2003RS-7411/05/2010 06/06/20795,000$0.00 5,000 011/05/2011
1,666 ‘ 1 ‘02/05/2012 416 05/05/2012 417 08/05/2012 41711/05/2012 41602/05/2013
41705/05/2013 41708/05/2013 41611/05/2013 418 — Fidelity Stock Plan Services LLC
Page 11 of 12

 



--------------------------------------------------------------------------------



 



(FULL PAGE) [a57966a5796624.gif]

Optionee Detail Report 05/04/2011Grand Totals:Options Shares Client Id Options
GrantedOutstanding Exercisable — — — MSPD125,25372,334 27,332 Fidelity Stock
Plan Services LLC Page 12 of 12

 